COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:     Certain Underwriters at Lloyd’s of London Subscribing to Policy
                         Number: FINFR0901509

Appellate case number:   01-13-00165-CV

Trial court case number: 2011-68592

Trial court:             334th District Court of Harris County

       Before the court is the Unopposed Motion of Cardtronics, Inc. to Correct Judgment. The
motion is hereby GRANTED. Pursuant to Texas Rules of Appellate Procedure 19.1 and 19.3,
we hereby withdraw our Judgment issued March 11, 2014, and issue a corrected judgment in its
stead.

       It is so ORDERED.

Judge’s signature: /s/ Justice Harvey Brown
                        Acting individually     Acting for the Court

Panel consists of Justices Jennings, Sharp, and Brown


Date: March 27, 2014